DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3 have been amended.  Claims 1-16 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/FR2019/050054 filed January 11, 2019, which claims priority benefit to France Patent Application No. 18 50246 filed on January 12, 2018.

Response to Amendment
The amendment by Applicants’ representative James C. Lydon on 12/16/2021 has been entered.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/16/2021, 08/24/2021, and 07/10/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-4) in the reply filed on 12/16/2021 is acknowledged.  Applicant’s argument is on the ground that claim 1 as being amended is drawn to nanoparticles include a carbonyl ligand and a silicide, while the `672 patent fails to discloses the limitations.  In addition, Applicant requests to rejoin Groups IV (claims 8-10, making the products) and V (claims 11 and 13, using the products) with Group I.   
FINAL.  The Groups IV and V are subject to rejoinder only when claims 1-4 of Group I are found allowable.   
Accordingly, claims 5-16 are withdrawn from further consideration as non-elected subject matter.  Therefore, claims 1-4 are under examination on the merits.

Drawings
The Drawings are objected to under 37 CFR 1.83(b) because the labels of Figs. 3-4, and 6-8 are not legible. Supplemental sheets are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims contain the term “preferably”, which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,421,532 (“the `532 patent”) to Nagashima et al. in view of Baudouin et al., J. of the American Chemical Society, (2012), v.134, p. 20624-20627.

Applicant’s claim 1 is drawn to nanoparticles comprising at least one transition metal with an oxidation state of 0, chosen from the metals of columns 8, 9 and 10 of the periodic table; at least one carbonyl ligand; and at least one silicide.  The term “silicide” means the chemical compounds comprising a silicon atom bonded to at least one metal atom chosen from the metals of columns 8, 9 and 10 of the periodic table, see [0049] of Applicant’s specification.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `532 patent discloses a mononuclear Iron Complex A 
    PNG
    media_image1.png
    208
    273
    media_image1.png
    Greyscale
 (Example 1), and a method of synthesizing the compounds thereof, see col.21, ln.35 to col.22, ln.26.  The chemical structure of the Iron Complex A is supported by FIGs. 1-3. The mononuclear Iron Complex compounds have catalytic activity to three reactions: hydrosilylation reaction, hydrogenation reaction, and reductive reaction of carbonyl compounds, see col. 1, lns. 
    PNG
    media_image2.png
    194
    170
    media_image2.png
    Greyscale
according to claim 11, which reads on the silicide compounds of formula (I) YpZ4qSiHr of Applicant’s claim 3.  

Baudouin et al. discloses a nickel-silicide colloid and nanoparticles (1.3 + 0.2 nm on silica) as a catalyst.  In addition, Baudouin et al. discloses a nickel-silicide colloid particle size distribution of [NixSi-C8H17] at 1.5-4 nm, see Figure 3, p.20626.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claims 1-2 and the `532 patent is that the prior art teaches the Iron Complexe A is mononuclear, but is silent on the complexes to be nanoparticles.    

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, the difference would have been obvious because Baudouin et al. teaches similar nickel-silicide colloid and/or nanoparticles can be used as a catalyst.  In addition, the catalyst comprising a mononuclear iron complex having formula (1) 
    PNG
    media_image2.png
    194
    170
    media_image2.png
    Greyscale
according to claim 11 of the `532 patent teaches and/or suggests the nanoparticles of generic claim 1. One ordinary skilled in the art would have been motivated to prepare Iron Complexes A and B colloid and/or nanoparticles as a catalyst in view of Baudouin et al.  
In terms of claim 3 wherein said silicide is chosen from compounds having formula (I) pZ4qSiHr, the compound of mononuclear Iron Complex A 
    PNG
    media_image1.png
    208
    273
    media_image1.png
    Greyscale
 reads on YpZ4qSiHr, wherein Y is Fe, p=1, Z4 is independently alkyl optionally substituted with sulfur -S-, q=1, and r=1. 

In terms of claim 4 wherein said nanoparticles have an average diameter less than or equal to 10 nm, Baudouin et al. teaches a similar nickel-silicide colloid and nanoparticles (1.3 + 0.2 nm on silica) as a catalyst, which is less than or equal to 10 nm.



Conclusions
Drawings are objected to.
Claims 1-4 are rejected.
Claims 5-16 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731